Title: From Thomas Jefferson to Edward Bancroft, 9 April 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Apr. 9. 1789.

Your favor of the 27th. has been duly received, and in answer to the information relative to D. I can only beg the favor of you to avail yourself of any moment which may occur wherein principles either of fidelity or venality might induce him to give up the books, for the U.S. I will answer the price as far as 12. or 15. guineas for that containing his correspondence from Aug. 1777. to Mar. 1788. (I presume you mean 1778)
Mr. Paradise’s impatience to return to England is such that he has seriously proposed to go and deliver himself up to his creditors rather than stay away longer. I have put him off that by making him expect the deed every post. Should it not be ready, it would be highly expedient to put it into the hands of some one who will draw it in the instant. The deed of settlement of his estate may be best done by the attorney acquainted with his affairs; but the deed for the creditors seems to require no such knowlege, and therefore may be written by any one who will write it first. I cannot but recommend to you to have it drawn, executed and sent here without a moment’s delay. Tho’ I have not yet received my congé, I hold myself in readiness to depart within a week after receiving it. I can at no time count then on more than a week. I am with very perfect esteem Dear Sir your most obedt. humble servt,

Th: Jefferson

